--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



JOINT VENTURE AGREEMENT
between TIRES SPA and TIRE INTERNATIONAL ENVIRONMENTAL SOLUTIONS CORP.
including the sale of a tyres recycling plant




This contract, written in Italian language and translated into English language
regulates the agreement


between


Antonio CARE, Italian citizen and Italian speaking, born in Vibo Valentia on
26.03.1970 and resident in Laval, Canada, fiscal code CRA NTN 70C26 F537K who
takes part in the present deed as legal representative of TIRE INTERNATIONAL
ENVIRONMENTAL SOLUTIONS CORP., company registered under United States laws in
the Nevada State at no. 98-0368586 with head office in 1530 9th Ave S.E.,
Calgary, Alberta CANADA, company which, for brevity, hereinafter shall be called
TIE SOLUTIONS CORP.;


and


TIRES SPA, with head office in Monteprandone, AP, Via 81ma Strada no 7, VAT no
01581460449, represented by Mr Francesco FAZZINI, Chairman of the Board and
Legal Representative, born in San Benedetto del Tronto, AP, in date 09.06.1973,
resident in Monteprandone, in Via San Giacomo 5,


whereas


-  
The US company TIE SOLUTIONS CORP. is planning to develop production and
distribution of rubber material, currently sold by its own participating and/or
controlled companies;

-  
TIRES SPA, design and build tires recycling and rubber processing plants;

-  
It is the intention of the parties to create, with this agreement, a joint
programme based on mutual optimization of their resources and development of
business potentials;

-  
The parties intend to agree on the entrance of TIRES SPA into the capital of TIE
SOLUTIONS CORP. as technical partners with all necessary know-how on used
tyres  recycling plants design and build;

-  
In order to implement this programme, TIE SOLUTIONS CORP. intends to purchase
from TIRES SPA a first operating plant for used tyres recycling with the
technical characteristics included in annexes A and B of this contract;

-  
The selling price of the plant will be paid partly via bank money transfer, and
partly via shares transfer of the company TIRE INTERNATIONAL ENVIRONMENTAL
SOLUTIONS CORP., based in Nevada, USA, according to the following methods will
be specified;

-  
The purchasing company TIRE INTERNATIONAL ENVIRONMENTAL SOLUTIONS CORP., after
the entry of TIRES SPA in its capital participation, commits to source from any
tyres recycling plants that plans to develop on the territory of North America
in the future, for which a separate and new agreement will be stipulated;

-  
TIRES SPA is the owner of the patent for recycling facilities for both United
States of America (Application No. 12/353, 758) and Canada (Application No.
2,646,878). With the execution of this contract, and with the full payment of
the selling price for the plant, these patents will become 50/50 property of TIE
SOLUTIONS CORP. and TIRES SPA;


 
1

--------------------------------------------------------------------------------

 

-  
TIE SOLUTIONS CORP. or any company owned and/or controlled by it, cannot use the
know-how of TIRES SPA outside the relationships between parties as regulated by
this agreement;

-  
TIRES SPA, and its participating companies, commit not to build and/or sell
tyres recycling machineries as stated in this agreement, or parts of them, in
the same territories (Canada, USA, Mexico), to any other companies different
from TIRE INTERNATIONAL ENVIRONMENTAL SOLUTIONS CORP., or any company owned
and/or controlled by it; At the transfer act in favour of TIRES SPA or any other
company owned by it, the right will be granted to it to appoint a member of the
Board of Directors of TIRE INTERNATIONAL ENVIRONMENTAL SOLUTIONS CORP.;

-  
TIE SOLUTIONS CORP. is currently undergoing application process to have its
stock quoted (OTC.BB/NASDAQ). This application process is expected to be
completed within 30 (thirty) days from today;

-  
Once the above mentioned application process is completed, it will be possible
to finalise the JV, with TIRES SPA being a shareholder in TIE SOLUTIONS CORP.
Final aim is to cover the whole target sector, from raw material recycling and
processing to the production and sale of the end product so as to cover the
entire sector from throughout North American market, with mutual benefits for
all participating companies;



It is hereby decided and agreed as follows:


ARTICLE 1


The introduction is integral and indispensable part of this contract.


ARTICLE 2


For expressed wish proclaimed here by the parties, the law applicable to this
contract is the Italian law as compatible with the internal law of the State of
Nevada for the special provisions in force locally in the field of corporate
law, financial and Stock Exchange.


ARTICLE 3


The purchasing company TIE SOLUTIONS CORP. orders to supplier TIRES SPA the
design and build of a used tyres recycling plant type "REFINER FULL" and a tiles
moulding system "QUADRUPLE RUBBER TILES”, which both hereafter will be called
plant for brevity, having the characteristics listed in Annexes A ("Refiner
Full") and B ("Quadruple Rubber Tiles"), which are essential and integral part
of this contract.


ARTICLE 4


The parties agree that the plant will be located in Keystone, Morrisville -
Bucks County, Pennsylvania - USA.


ARTICLE 5


The purchasing company commits to purchase the machineries and equipment (FREE
ON QUAY) and to pay the supplier the full price once machineries and equipment
will be ready, according to the terms set in this Agreement.


ARTICLE 6


In order to pay the agreed price for the realization and selling of the plant,
the buyer can rely on leasing companies and third party investors, upon
condition that the same company will be and remain committed to the supplier for
all obligations arising from this contract.

 
2

--------------------------------------------------------------------------------

 

ARTICLE 7


The plant includes machineries, modules and parts as indicated in Annexes A and
B, which are integral part of this contract.


ARTICLE 8


All machineries and elements constituting the plant, including mechanical parts,
are new.


ARTICLE 9


The supply also includes engineering and know-how, on site surveys, drawings and
preliminary technical information necessary to prepare the project, spare parts,
transport FREE ON QUAY, assembling and testing, excluding charges for
subsistence and accommodation.


ARTICLE 10


Are excluded from the supply: the electrical system, hydraulic system, tire
system, compressed air system, building works and all items stated on page 11 of
Annex A and on page 9 of Annex B, which are integral part of this agreement.


ARTICLE 11


The technical and production characteristics of the PLANT are contained in
"Technical Notes" on page 7 of Annex A and in the "Technical Notes" on page 7 of
Annex B; parties can refer to them for a more complete description of the PLANT.


ARTICLE 12


The supplier guarantees that the plant will be made to the highest quality and
in accordance with the Italian laws that regulate the design and build of
machinery, and commits to comply with the law of the Country which hosts the
plant and where it will be in operation (Pennsylvania, USA).


ARTICLE 13


The price for the supply of the plant is agreed and accepted and equals to
€11.100.000 = (euro eleven million hundred thousand/00).  This amount does not
include charges necessary to obtain declaration of conformity and the tuning of
the plant according to the U.S. national law. These charges are to be paid by
the buyer.


ARTICLE 14


Payment of the plant price, as indicated in clause 12, will be made by the buyer
under the following terms and conditions:


14.1 Part of the price, equal to € 7.700.000,00 euro (seven million seven
hundred thousand) will be paid in EURO currency, via international bank money
transfer;


14.2 The remaining part of the price, which equals to € 3.400.000,00 (euro three
million four hundred thousand), will be paid via shares transfer, for the
corresponding amount, from TIE SOLUTIONS CORP. The beneficiary of the shares
transfer will be TIRES SPA, which as a result of the above transfer will own
shares into the capital of TIE SOLUTIONS CORP.

 
3

--------------------------------------------------------------------------------

 

14.2.1 In order to establish the number of shares that will be transferred as in
clause 14.2, parties agree as follows:
- an exchange rate USD/EUR equal to 1,2;
- a unit value of each share to be transferred of USD 0,50;
 
 
14.2.2 As a result of what is established by the above Articles 14.2 and 14.2.1,
the number of shares of TIE SOLUTIONS CORP. which should be totally transferred
to TIRES SPA will be of  8.160.000 (eight million one hundred sixty thousand),
and set as follows: value to be paid in shares €3.400.000 converted into USD
4.080.000, corresponding to no. 8.160.000 shares with the value of USD 0,50
each;


14.3 Parties mutually agree that the determination of the unit sale value of
shares was established according to the statement of the buyer TIE SOLUTIONS
CORP., whereby the expected market value of those shares at the act of the Stock
Exchange quotation of TIE SOLUTIONS CORP. will not be less than USD 0,50 per
share; this statement about the value of shares in the period after the
quotation is issued in good faith to TIE SOLUTIONS CORP. and to its legal
representative Antonio Care, and TIRES SPA puts in it its own trust.


14.4 Regarding to the part of the price to be paid via money transfer (in Euro
currency), it will be paid by TIE SOLUTIONS INC. to TIRES SPA as follows:


14.4.1 €1.000.000,00 (euro one million) by 30th of July 2010, by international
bank transfer; this amount will be paid into TIRES SPA current account on the
same date of the delivery (FREE ON QUAY) of the first module of "Refiner Full"
plant, according to the established conditions;


14.4.2  €1.000.000,00 (euro one million) by 30' of November 2010, by
international bank transfer: this amount will be paid into TIRES SPA current
account on the same date of the delivery (FREE ON QUAY) of the second module of
"Refiner Full" plant, according to the established conditions;


14.4.3 €1.000.000,00 (euro one million) by 31th of December 2010, by
international bank transfer; this amount will be paid into TIRES SPA current
account on the same date of the delivery (FREE ON QUAY) of the third module of
"Refiner Full" plant, according to the established conditions;


14.4.4  €1.000.000,00 (euro one million) by 31" of January 2011, by
international bank transfer; this amount will be paid into TIRES SPA current
account on the same date of the delivery (FREE ON QUAY) of the fourth and last
module of "Refiner Full" plant, according to the established conditions;


14.4.5 €925.000,00 (euro nine hundred twenty five thousand) by 28'h of February
2011, by international bank transfer; this amount will be paid into TIRES SPA
current account on the same date of the delivery (FREE ON QUAY) of the first
module of "Quadruple Rubber Tiles" plant according to the established
conditions;


14.4.6 €925.000,00 (euro nine hundred twenty five thousand) by 31st of March
2011, by international bank transfer; this amount will be paid into TIRES SPA
current account on the same date of the delivery (FREE ON QUAY) of the second
module of “Quadruple Rubber Tiles" plant according to the established
conditions;


14.4.7 €925.000,00 (euro nine hundred twenty five thousand) by 30th of April
2011, by international bank transfer; this amount will be paid into TIRES SPA
current account on the same date of the delivery (FREE ON QUAY) of the third
module of  "Quadruple Rubber Tiles" plant according to the established
conditions;
 
 
4

--------------------------------------------------------------------------------

 

14.4.8 €925.000,00 (euro nine hundred twenty five thousand) by 31th of May 2011,
by international bank transfer; this amount will be paid into TIRES SPA current
account on the same date of the delivery (FREE ON QUAY) of the fourth and last
module of "Quadruple Rubber Tiles" plant according to the established
conditions;
 
14.5 In order to provide further clarity to the above listed methods of payment,
it is specified that the above indicated modules are composed as follows:


- REFINER FULL PLANT:
Please refer to page 8, under "Conditions of Sale", Annex A;


- QUADRUPLE RUBBER TILES PLANT:
Please refer to page 5, under "Features of the plant”, Annex A;


14.5.1 As an alternative to these methods of payment, TIE SOLUTIONS CORP. after
the initial payment on 31st of July 2010 for the first module of Refiner Full
plant, may pay all the remaining amount to TIRES SPA (delivery: FREE ON QUAY),
within seven months from the date when the above payment is credited. In the
calculation of this term, the months of August and December are not included.


14.6 Regarding the transfer of shares from TIE SOLUTIONS CORP. it will take
place as follows:


14.6.1 No.1.140.000 (one million one hundred forty thousand) shares will be
transferred from TIE SOLUTIONS CORP., (which commits via its legal
representative Antonio Care, to guarantee in advance the availability at the
owners who at the time will be holders of them) to TIRES SPA, together with the
payment as in clause 14.4.1 or within the extended deadline as in clause 17;


14.6.2 No.1.140.000 (one million one hundred forty thousand) shares will be
transferred from TIE SOLUTIONS CORP., (which commits via its legal
representative Antonio Care, to guarantee in advance the availability at the
owners who at the time will be holders of them) to TIRES SPA together with the
payment as in clause 14.4.2;


14.6.3 No.1.140.000 (one million one hundred forty thousand) shares will be
transferred from TIE SOLUTIONS CORP., (which commits via its legal
representative Antonio Care, to guarantee in advance the availability at the
owners who at the time will be holders of them) to TIRES SPA, together with the
payment as in clause 14.4.3.;


14.6.4 No.1.140.000 (one million one hundred forty thousand) shares will be
transferred from TIE SOLUTIONS CORP., (which commits via its legal
representative Antonio Care, to guarantee in advance the availability at the
owners who at the time will be holders of them) to TIRES SPA, together with the
payment as in clause 14.4.4.;


14.6.5 No.900.000 (nine hundred thousand) shares will be transferred from TIE
SOLUTIONS CORP., (which commits via its legal representative Antonio Care, to
guarantee in advance the availability at the owners who at the time will be
holders of them) to TIRES SPA, together with the payment as in clause 14.4.5.;
 
 
5

--------------------------------------------------------------------------------

 

14.6.6 No.900.000 (nine hundred thousand) shares will be transferred from TIE
SOLUTIONS CORP., (which commits via its legal representative Antonio Care, to
guarantee in advance the availability at the owners who at the time will be
holders of them) to TIRES SPA, together with the payment as in clause 14.4.6.; \


14.6.7 No.900.000 (nine hundred thousand) shares will be transferred from TIE
SOLUTIONS CORP., (which commits via its legal representative Antonio Care to
guarantee in advance the availability at the owners who at the time will be
holders of them) to TIRES SPA, together with the payment as in clause 14.4.7.;


14.6.8 No.900.000 (nine hundred thousand) shares will be transferred from TIE
SOLUTIONS CORP., (which commits via its legal representative Antonio Care, to
guarantee in advance the availability at the owners who at the time will be
holders of them) to TIRES SPA, together with the payment as in clause 14.4.8.;


14.7 Due to the above indicated share transfers TIE SOLUTIONS CORP. is forced to
fulfil the obligations provided from the law in force regarding to TIRES SPA in
any shareholder agreements, books or company charter, according to US laws.


14.7.1 As an alternative to the above indicated share transfer methods, TIE
SOLUTIONS CORP. may transfer, after the transfer of the first 1.140.000 shares
on 31st of July 2010, all the remaining number of shares to TIRES SPA, with the
delivery obligation (FREE ON QUAY), within seven months from the date of the
first transfer (August and December are not included in calculating this term).


14.8 From the first share transfer (Article 14.6.1), TIRES SPA will have the
right to appoint a representative on the Board of Directors of TIE SOLUTIONS
CORP.; with subsequent transfers of shares (Article 14.6.2. e ss.), TIRES SPA
will increase its financial stakes into the company in relation to the number of
owned shares.


ARTICLE 15


All payments described in this agreement to TIRES SPA are to be made into the
following bank account:


Bank: BCC BANCA PICENA TRUENTINA
Branch: CENTOBUCHI
ABI 08332
CAB 69572
Account No. 000030107125
CIN: I
IBAN: IT 09 I 08332 69572 000030107125
BIC SWIFT: ICRAITRR980.
Any variation of above· mentioned data should be communicated in writing.


ARTICLE 16


This agreement will be valid between parties only after the amount of
€1.000.000,00 will be paid into TIRES SPA account, as in clause 14.4.1. If by
30th July 2010 this payment is not yet made, this contract will be considered
void.

 
6

--------------------------------------------------------------------------------

 
ARTICLE 17


Within the same date referred to in clause 16, TIRES SPA should own the shares
of TIRE INTERNATIONAL ENVIRONMENTAL SOLUTIONS CORP. as stated in clause 14.6.1.
This deadline can be extended in case by (31st July 2010) TIE SOLUTIONS CORP.
was not yet able to have the material availability of securities.


ARTICLE 18


Once that the amount of money and shares are fully credited, TIRES SPA may
designate its representative on the Board of Directors of TIRE INTERNATIONAL
ENVIRONMENTAL SOLUTIONS CORP. This designation will have no deadline, so that
the same may be exercised afterwards. The board member nominated by TIRES SPA
may be replaced only by it, by expressed agreement between the parties
undersigning this agreement.


ARTICLE 19


All shares transferred to TIRES SPA must possess full voting rights. This is
essential condition of this contract. Also, in accordance with the US Stock
Exchange legislation, all and any new shares issued in the future will be
"restricted shares", hence non-transferable for the first 12 months from date of
issue.


ARTICLE 20


As a result of the full implementation of this contract, TIRES SPA will hold a
total of no. 8.160.000 shares with voting right of TIRE INTERNATIONAL
ENVIRONMENTAL SOLUTIONS CORP.


ARTICLE 21


Upon receiving each payments, both in cash and in shares, referred to the
realization of a specific module of the PLANT, the supplier will start supply
procedure for the specific module for which payment has been made; each module
will be delivered to the buyer Free On Quay within four months from the date
when payment is received and shares are transferred. In case payment
accreditation and shares transfer do not take place on the same day, the module
will be delivered the last of those dates. Once each module is completed and
ready, the supplier will inform the buyer on the availability to deliver the
module free on quay and, having received confirmation from the buyer, the
supplier will proceed with the delivery.


ARTICLE 22


The plant will be guaranteed as in clause 12.


ARTICLE 23


The supplier is not responsible for any delays due to issue of certificates and
authorisations by local and state authorities and public bodies necessary to
build and operate tyres recycling plants and to store second hand tyres. The
buyer is responsible to apply for certificates and authorisations and for any
related delay.
 
 
7

--------------------------------------------------------------------------------

 
ARTICLE 24


If the buyer was unable to obtain the authorisations as in clause 23, this
contract will be limited to the delivery of the first module, with full payment
via money transfer (article 14.4.1) and share transfer (article 14.6.1).


ARTICLE 25


Once the complete tyres recycling plant is delivered and built, the testing will
take place in cross examination between the parties, within 30 days from
completion of the plant at client's site.


ARTICLE 26


Any dispute concerning plant's testing and commissioning will be evaluated by a
panel of 3 (three) arbiters. Each party will nominates one arbiter and the third
will be nominated by the competent Authority of Pennsylvania, This panel will
judge in an amicable way and the decision will be issued within 60 days from the
formation of the panel.


ARTICLE 27


In order to deliver the plant, the buyer guarantees availability of the
designated factory area maximum 30 (thirty) days before the first delivery date,
as scheduled in the agreement.


ARTICLE 28


The plant will be supplied with a full warranty of 12 months with effect from
the date of the test. This warranty will include the obligation of repair and/or
replacement -according to supplier's opinion of any faulty component. When it is
necessary to replace parts, spares will be supplied to the buyer ex works from
TIRES SPA factory in Italy.


ARTICLE 29


Repairs and/or replacements made under warranty by the supplier will not affect
production capacity of the plant.


ARTICLE 30


The warranty will automatically expire, releasing the supplier from any
liability, in case the buyer will directly intervene on the plant, tamper with
the machineries, and make changes of any kind.


ARTICLE 31


The warranty will also expire in case the buyer or whoever for himself makes an
improper use of the plant, or if he does not comply with supplier dispositions
and instructions.


ARTICLE 32


TIRES SPA has the right to be replaced by another owned company in the position
described in this agreement. In any case TIRES SPA will guarantee the work of
its owned company in order to fulfill this contract and ensure that its terms
are respected.

 
8

--------------------------------------------------------------------------------

 

ARTICLE 33


Except as indicated in clause 26, the rights and obligations of the parties
under this agreement shall be governed and determined according to the laws of
Italy, and any disputes will be settled in the court of Ascoli Piceno,


ARTICLE 34


Parties expressly declare that they accept the full content of Annexes A and B
to this contract.


ARTICLE 35


This contract is originally written in Italian language and then translated into
English, In case of misinterpretations or misunderstandings between English text
and Italian text, the latter will be considered prevalent.


Annexes:


Annex A) purchasing offer of "Refiner Full” plant;
Annex B) purchasing offer of "Quadruple Rubber Tiles" plant.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
date 16 June 2010, Monteprandone,




Antonio CARE
as legal representative and main shareholder of the following company:
TIRE INTERNATIONAL ENVIRONMENTAL SOLUTIONS INC., company registered under United
States laws in the State of Nevada, no. 98-0368586 with head office at 1530-9th
Ave SE, Calgary, Alberta CANADA


/s/ Antonio Care                                           


Francesco FAZZINl
Chairman of the board and legal representative of TIRES SPA,


TIRES SPA


/s/ Francesco Fazzini                                                      



 
9

--------------------------------------------------------------------------------

 
